Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE filed 01/20/2021. Claims 1, 9, 16, 21-22, 24-27, 29-32, and 34-39 were pending. Claims 1, 9, 16, 21-22, 24-27, 29-32, and 34-39 are rejected. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Examiner’s Note
4. 	For examination purposes, Examiner interprets the "synchronization of a file” of claims 1, 9, and 16 as “uploading of the file “in light of Specification [0004, 124].
 
Claim Objections
5.	Claims 1, 9, 16, 22, 24, 27, 29, 32, and 34 are objected because of the following informalities:
Claim 1 recited “the pop-up window” in lines 16-17, 19-20 should be “the pop up window— to mark reference to “a pop up window” recited in claim 1, line 10;
Claim 9 recited “the pop-up window” in lines 14-15, 17-18 should be “the pop up window— to mark reference to “a pop up window” recited in claim 9, line 9;
Claim 16 recited “the pop-up window” in lines 20-21, 23-14 should be “the pop up window— to mark reference to “a pop up
Claims 22, 24 recited “the pop-up window” in lines 2-3, 2  should be “the pop up window— to mark reference to “a pop up window” recited in claim 1, line 10;
Claims 27, 29 recited “the pop-up window” in lines 3, 3 should be “the pop up window— to mark reference to “a pop up window” recited in claim 9, line 9;
Claims 32, 34 recited “the pop-up window” in lines 4-5, 4 should be “the pop up window— to mark reference to “a pop up window” recited in claim 16, line 10.
Appropriate correction is required. 

Response to Arguments
6.1.	The previous claim objection of claims 1, 9, and 16 has been withdrawn in light of amendment (Remark, page 12, [2], “Regarding Claim Objection”).

6.2.	The previous 35 U.S.C § 112 (a) of claim 22 has been withdrawn in light of amendment of (Remark, page 12, “Regarding 35 U.S.C § 112 rejection of claim 22”).

6.3.	The 35 U.S.C § 112 (a) written rejection of claims, 1, 9, and 16 stated in Advisory Action on 01/12/2021 (Remark, page 12, “Regarding 35 U.S.C § 112 rejection of claims 1, 9, and 16”, [2]). Applicant’s arguments have been considered but are moot because the claims filed on After Final dated 12/29/2020 had not been entered. 

6.4.	Applicant’s arguments, see, Remarks, page 12, “regarding 35 U.S.C. § 112 (b) rejection of claims 1, 9, and 16”, [1] to page 14, [1] filed 01/20/2021 with respect to the rejection(s) of claim(s) 1, 9, and 16 under 35 U.S.C. § 112 have been fully considered but they are not persuasive.
	Applicant argues a “specified target path” is not necessarily needed to enable Applicant's claims, at least Applicant's claims in current form recite "running, by the terminal device, a cloud storage application configured to implement network synchronization of a file stored in the terminal device," and "displaying, by the terminal device, a file transfer program icon on a taskbar of a user interface of the terminal device, wherein the file transfer program icon is displayed to show running of the cloud storage (Remarks, page 13, [3]). Applicant further argues such "specified target path" is one of the advantages reflected in at least some embodiments of Applicant's claims in light of Specification at paragraph [0011] (Remarks, page 13, [4]).

    PNG
    media_image1.png
    224
    456
    media_image1.png
    Greyscale

	For a Cloud Drive application, a user can simply drag a file, a folder, or multiple files or folders to the cloud icon to upload them to the Cloud Drive. However, files and folders are added to the Uploads folder on the terminal device, which gets created the first time the user upload files or the service provider starts you off with four default folders: Documents, Music, Pictures, and Videos. The user can also upload files or folders to a specific folder on Cloud Drive by clicking on the cloud icon and choose Open Cloud Drive Website. From the Cloud Drive page on service provider site, the user can select a destination folder before starting upload (Elliott, “How to get started with the Amazon Cloud Drive app”, May 4, 2012).
Therefore the previous 35 U.S.C. 112(b) (omitted essential steps) rejection was withdrawn. However, a new 35 U.S.C. 112(a) enablement is issued.

6.5.	Applicant’s arguments, see, Remarks, page 14, “regarding 35 U.S.C. 103” to page 17, [3] filed 01/20/2021 with respect to the rejection(s) of claim(s) under 35 U.S.C. § 103 have been fully considered but they are moot in view of the new grounds of rejection is made in view of Elliott, “How to get started with the Amazon Cloud Drive app”, May 4, 2012 and Moranda-Media, “How To Upload a file or video to Google Drive”, Mar 19, 2016. For details see the rejection.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.1.	Claims 1, 9, 16, 21-22, 24-27, 29-32, and 34-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The default uploads folder on terminal device or specific folder on cloud storage device was missing from the claimed method and the patent Specification as a whole, which did not purport to explain how to upload files to a cloud storage device, or any of the preconfigured system variables involved” is critical or essential to the practice of the invention, but not included in the claim(s) or is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.1.	Claims 1, 9, 16, 21-22, 24-27, 29-32, and 34-35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, (“How to get started with the Amazon Cloud Drive app”, May 4, 2012) in view of Yuan et al. (“Yuan”, US 2015/0339030 A1), and further in view of Moranda-Media (“Media”, “How To Upload a file or video to Google Drive”, Mar 19, 2016).

Regarding Claim 1, Elliott discloses a file transferring method applied to a terminal device, the method comprising:
running, by the terminal device, a cloud storage application configured to implement network synchronization of a file stored in the terminal device (Elliott, page 1: download the Amazon Cloud Drive application (“cloud storage application”) and install it); 
displaying, by the terminal device, a file transfer program icon on a taskbar of a user interface of the terminal device, wherein the file transfer program icon is displayed to show running of the cloud storage application on the terminal device (Elliott, page 1: the cloud icon (“file transfer program icon”) appears in the taskbar at the top of the terminal device display); 

    PNG
    media_image2.png
    279
    520
    media_image2.png
    Greyscale


However, Elliott does not disclose
triggering, by the terminal device, a display of a transferring area on the user interface via the file transfer program icon upon detecting a triggering of file transferring, the transferring area including a pop up window or a floating layer, wherein the pop-up window is triggered and displayed via detecting movement of a file icon on the user interface, the file icon representing the file to be loaded, or wherein the floating layer is called out via a press-down of the file transferring program icon; 
tracking, by the terminal device, movement of the file icon relative to the transferring area; 
displaying, by the terminal device, a first prompt content in the pop-up window prior to the file icon's contacting the pop-up window; 
detecting, by the terminal device, that the transferring area contacts the file icon;  

triggering, by the terminal device, loading of the file upon detecting the transferring area contacts the file icon; and 
causing, by the terminal device, the transferring area to automatically disappear after loading of the file.  
Yuan discloses
	triggering, by the terminal device, a display of a transferring area on the user interface via the file transfer program icon upon detecting a triggering of file transferring, the transferring area including a pop up window or a floating layer, wherein the pop-up window is triggered and displayed via detecting movement of a file icon on the user interface, the file icon representing the file to be loaded, or wherein the floating layer is called out via a press-down of the file transferring program icon (Yuan, FIG.5, application icon 502, [0056]: displaying an application icon 502 on a desk top; FIG.4, desktop 401, floating layer 402, [0051-52]: a floating 402 is created on the system desktop 401, in response to a user input such as long click associated with the data transfer); 
tracking, by the terminal device, movement of the file icon relative to the transferring area (Yuan, [0027, lines 28-20]: The second view can display the data entity as a selectable icon or object on a user interface, [0035, lines 11-18]: the second view is dragged into application that receive the data entity);
displaying, by the terminal device, a first prompt content in the (Yuan, [0035]: the floating layer can include a prompt. A corresponding prompt can be provided during the process of the user dragging the second view to make users accurately transfer data entities (“file icon”) into applications that can receive the data entities); 
detecting, by the terminal device, that the transferring area contacts the file icon (Yuan, FIG.5, card view/data entity 501, [0056]: the card view 501 (“file icon”) includes a data entity associated with the request to transfer data; [0066], lines 12-15: determining whether the comparison results of the location of the card view 501 (“file icon”) with the application icon 502 indicate that the location of the card view 501 matches at least in part the location of the application icon 502 (“floating area”));  
displaying, by the terminal device, a second prompt content in the (Yuan, [0035]: the floating layer can include a prompt; the prompt can be provided in relation to an application corresponding to an icon over which the second view being dragged is concurrently over); 
triggering, by the terminal device, loading of the file upon detecting the transferring area contacts the file icon (Yuan, [0066]: the data entity (“file icon”) is written into the application (“floating area”)); and  
causing, by the terminal device, the transferring area to automatically disappear after loading of the file (Yuan, [0030], lines 9-15: In order to enable the user to select the time and location that the card view is generated, the first application can create a floating layer (e.g., a window overlaid on top of the first card view) in response to selection of the first card view; [0065], lines 21-22: ''occurtime'' // time of card view creation ''gmtexpired'' // card view expiration time. Combined Yuan, [0030]-[0065]: the floating layer is created with expiration time).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “floating layer” of Yuan into the invention of Elliott.  The suggestion/motivation would have been to improve data transfer by having the floating layer automatically floats with a selected status on the operating system interface, so that the floating layer is dragged (Yuan, [0030]).
However, Elliott-Yuan does not disclose
displaying, by the terminal device, a first prompt content in the pop-up window prior to the file icon's contacting the pop-up window; 
displaying, by the terminal device, a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content.

displaying, by the terminal device, a first prompt content in the pop-up window prior to the file icon's contacting the pop-up window (Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a first prompt “Copy” in the pop-up window prior to the file icon's contacting the pop-up window); 

    PNG
    media_image3.png
    680
    1127
    media_image3.png
    Greyscale

displaying, by the terminal device, a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content (Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a second prompt “Drop files to instantly upload them to:” in the pop-up window after to the file icon's contacting the pop-up window); 

    PNG
    media_image4.png
    684
    1130
    media_image4.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “prompt in the pop-up window” of Media into the invention of Elliott-Yuan.  The suggestion/motivation would have been to improve user’s experience during the process of uploading files to cloud storage (Media).

Regarding Claim 9, Elliott discloses a file transferring apparatus, comprising: 
running a cloud storage application configured to implement network synchronization of a file stored in a terminal device (Elliott, page 1: download the Amazon Cloud Drive application (“cloud storage application”) and install it); 
display a file transfer program icon on a taskbar of a user interface, wherein the file transfer program icon is displayed to show running of the cloud storage application on the terminal device (Elliott, page 1: the cloud icon (“file transfer program icon”) appears in the taskbar at the top of the terminal device display); 

    PNG
    media_image2.png
    279
    520
    media_image2.png
    Greyscale

However, Elliott does not disclose
trigger a display of a transferring area on the user interface via the file transfer program icon upon detecting a triggering of the file transferring, the transferring area including a pop up window or a floating layer, wherein the pop-up window is displayed via detecting movement of a file icon on the user interface, the file icon representing the file to be loaded, or wherein the floating layer is called out via a press-down of the file transferring program icon; 
track movement of the file icon relative to the transferring area;  
display a first prompt content in the pop-up window prior to the file icon's contacting the pop-up window; 
detect the transferring area contacts the file icon; 
display a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content; 
trigger loading of the file upon detecting the transferring area contacts the file icon; and 
cause the transferring area to automatically disappear after loading of the file.  
Yuan discloses
a memory (Yuan, FIG.9, memory 910, [0085]); and 
a processor coupled to the memory (Yuan, FIG.9, processor 902, [0085]), the processor being configured to: 
trigger a display of a transferring area on the user interface via the file transfer program icon upon detecting a triggering of the file transferring, the transferring area including a pop up window or a floating layer, wherein the pop-up window is displayed via detecting movement of a file icon on the user interface, (Yuan, FIG.5, application icon 502, [0056]: displaying an application icon 502 on a desk top; FIG.4, desktop 401, floating layer 402, [0051-52]: a floating 402 is created on the system desktop 401, in response to a user input such as long click associated with the data transfer); 
track movement of the file icon relative to the transferring area (Yuan, [0027, lines 28-20]: The second view can display the data entity as a selectable icon or object on a user interface, [0035, lines 11-18]: the second view is dragged into application that receive the data entity);  
display a first prompt content in the (Yuan, [0035]: the floating layer can include a prompt. A corresponding prompt can be provided during the process of the user dragging the second view to make users accurately transfer data entities (“file icon”) into applications that can receive the data entities); 
detect the transferring area contacts the file icon ((Yuan, FIG.5, card view/data entity 501, [0056]: the card view 501 (“file icon”) includes a data entity associated with the request to transfer data; [0066], lines 12-15:  determining whether the comparison results of the location of the card view 501 (“file icon”) with the application icon 502 indicate that the location of the card view 501 matches at least in part the location of the application icon 502 (“floating area”)); 
display a second prompt content in the (Yuan, [0035]: the floating layer can include a prompt; the prompt can be provided in relation to an application corresponding to an icon over which the second view being dragged is concurrently over); 
trigger loading of the file upon detecting the transferring area contacts the file icon (Yuan, [0066]: the data entity (“file icon”) is written into the application (“floating area”)); and 
cause the transferring area to automatically disappear after loading of the file (Yuan, [0030], lines 9-15: In order to enable the user to select the time and location that the card view is generated, the first application can create a floating layer (e.g., a window overlaid on top of the first card view) in response to selection of the first card view; [0065], lines 21-22: ''occurtime'' // time of card view creation ''gmtexpired'' // card view expiration time. Combined Yuan, [0030]-[0065]: the floating layer is created with expiration time).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “floating layer” of Yuan into the invention of Elliott.  The suggestion/motivation would have been to improve data transfer by having the floating layer automatically floats with a selected status on the operating system interface, so that the floating layer is dragged (Yuan, [0030]).
However, Elliott-Yuan does not disclose
display a first prompt content in the pop-up window prior to the file icon's contacting the pop-up window; 
display a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content; 
Media discloses
display a first prompt content in the pop-up window prior to the file icon's contacting the pop-up window (Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a first prompt “Copy” in the pop-up window prior to the file icon's contacting the pop-up window); 

    PNG
    media_image3.png
    680
    1127
    media_image3.png
    Greyscale

display a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content (Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a second prompt “Drop files to instantly upload them to:” in the pop-up window after to the file icon's contacting the pop-up window); 

    PNG
    media_image4.png
    684
    1130
    media_image4.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “prompt in the pop-up window” of Media into the invention of Elliott-Yuan.  The suggestion/motivation would have been to improve user’s experience during the process of uploading files to cloud storage (Media).

Regarding Claim 16, Elliott discloses: 
running a cloud storage application configured to implement network synchronization of a file stored in a terminal device (Elliott, page 1: download the Amazon Cloud Drive application (“cloud storage application”) and install it); 
displaying a file transfer program icon on a taskbar of a user interface, wherein the file transfer program icon is displayed to show running of the cloud storage application on the terminal device (Elliott, page 1: the cloud icon (“file transfer program icon”) appears in the taskbar at the top of the terminal device display); 

    PNG
    media_image2.png
    279
    520
    media_image2.png
    Greyscale

However, Elliott does not disclose
a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: 
triggering a display of a transferring area on the user interface via the file transfer program icon upon detecting a triggering of file transferring, the transferring area including a pop up window or a floating layer, wherein the pop-up window is displayed via detecting movement of a file icon on the user interface, the file icon representing the file to be loaded, or wherein the floating layer is called out via a press-down of the file transferring program icon; 
tracking movement of the file icon relative to the transferring area is activated; 
displaying a first prompt content in the pop-up window prior to the file icon's contacting the pop-up window; 
detecting the transferring area contacts the file icon; 
displaying a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content; 
triggering loading of the file upon detecting the transferring area contacts the file icon; and 
causing the transferring area to automatically disappear after loading the file.  
Yuan discloses
a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform (Yuan, FIG.9, processor 902, [0086]: a non-transitory computer-readable storage medium storing programming instructions and data, executable by a processor 902): 
(Yuan, FIG.5, application icon 502, [0056]: displaying an application icon 502 on a desk top; FIG.4, desktop 401, floating layer 402, [0051-52]: a floating 402 is created on the system desktop 401, in response to a user input such as long click associated with the data transfer); 
tracking movement of the file icon relative to the transferring area is activated (Yuan, [0027, lines 28-20]: The second view can display the data entity as a selectable icon or object on a user interface, [0035, lines 11-18]: the second view is dragged into application that receive the data entity); 
displaying a first prompt content in the (Yuan, [0035]: the floating layer can include a prompt. A corresponding prompt can be provided during the process of the user dragging the second view to make users accurately transfer data entities (“file icon”) into applications that can receive the data entities); 
detecting the transferring area contacts the file icon (Yuan, FIG.5, card view/data entity 501, [0056]: the card view 501 (“file icon”) includes a data entity associated with the request to transfer data; [0066], lines 12-15:  determining whether the comparison results of the location of the card view 501 (“file icon”) with the application icon 502 indicate that the location of the card view 501 matches at least in part the location of the application icon 502 (“floating area”)); 
displaying a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content (Yuan, [0035]: the floating layer can include a prompt; the prompt can be provided in relation to an application corresponding to an icon over which the second view being dragged is concurrently over); 
triggering loading of the file upon detecting the transferring area contacts the file icon (Yuan, [0066]: the data entity (“file icon”) is written into the application (“floating area”)); and 
(Yuan, [0030], lines 9-15: In order to enable the user to select the time and location that the card view is generated, the first application can create a floating layer (e.g., a window overlaid on top of the first card view) in response to selection of the first card view; [0065], lines 21-22: ''occurtime'' // time of card view creation ''gmtexpired'' // card view expiration time. Combined Yuan, [0030]-[0065]: the floating layer is created with expiration time).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “floating layer” of Yuan into the invention of Elliott.  The suggestion/motivation would have been to improve data transfer by having the floating layer automatically floats with a selected status on the operating system interface, so that the floating layer is dragged (Yuan, [0030]).
However, Elliott-Yuan does not disclose
displaying a first prompt content in the 
displaying a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content;
Media discloses
displaying a first prompt content in the (Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a first prompt “Copy” in the pop-up window prior to the file icon's contacting the pop-up window);

    PNG
    media_image3.png
    680
    1127
    media_image3.png
    Greyscale

displaying a second prompt content in the pop-up window after the file icon's contacting the pop-up window, wherein the second prompt content differs than the first prompt content (Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a second prompt “Drop files to instantly upload them to:” in the pop-up window after to the file icon's contacting the pop-up window);

    PNG
    media_image4.png
    684
    1130
    media_image4.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “prompt in the pop-up window” of Media into the invention of Elliott-Yuan.  The suggestion/motivation would have been to improve user’s experience during the process of uploading files to cloud storage (Media).

Regarding Claim 21, Elliott-Yuan-Media discloses the method according to claim 1, wherein the transferring area includes the floating layer, the method further comprising: 
detecting, by the terminal device, movement of the floating layer away from the file transfer program icon and towards the file icon (Yuan, [0030], lines 26-27: The floating layer can be dragged; Yuan, [0027, lines 28-20], [0035, lines 11-18]: dragging file icon towards the floating layer. It is obvious for one of ordinary skill in the art to implement dragging the floating layer toward the file icon); 
detecting, by the terminal device, the floating layer contacts the file icon (Yuan, FIG.5, card view/data entity 501, [0056]: the card view 501 (“file icon”) includes a data entity associated with the request to transfer data; [0066], lines 12-15:  determining whether the comparison results of the location of the card view 501 (“file icon”) with the application icon 502 indicate that the location of the card view 501 matches at least in part the location of the application icon 502 (“floating area”)); and 
causing, by the terminal device, loading of the file represented by the file icon after detecting the floating layer contacts the file icon (Yuan, [0066]: the data entity (“file icon”) is written into the application (“floating area”)).  

Regarding Claim 22, Elliott-Yuan-Media discloses the method according to claim 1, further comprising: 
after display of the floating layer, detecting, by the terminal device, movement of the floating layer towards the file icon and away from the file transfer program icon (Yuan, [0030], lines 26-27: The floating layer can be dragged; Yuan,  [0027, lines 28-20], [0035, lines 11-18]: dragging file icon towards the floating layer. It is obvious for one of ordinary skill in the art to implement dragging the floating layer toward the file icon).  

Regarding Claim 24, Elliott-Yuan-Media discloses the method according to claim 1, further comprising: 
(Combined Yuan, [0035]-Media, 0:54 teaches or suggests displaying a third prompt “Uploading 1 item”).  

    PNG
    media_image5.png
    687
    1132
    media_image5.png
    Greyscale


Regarding Claim 25, Elliott-Yuan-Media discloses the method according to claim 1, further comprising: 
displaying, by the terminal device, a first prompt content in the floating window prior to the floating window's contacting the file icon (Yuan, [0035]: the floating layer can include a prompt. A corresponding prompt can be provided during the process of the user dragging the second view to make users accurately transfer data entities into applications that can receive the data entities Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a first prompt “Copy” in the floating window prior to the file icon's contacting the window); and 
displaying, by the terminal device, a second prompt content in the floating window after the floating window's contacting the file icon, wherein the second prompt content differs than the first prompt content (Yuan, [0035]: the floating layer can include a prompt. the prompt can be provided in relation to an application corresponding to an icon over which the second view being dragged is concurrently over. Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a second prompt “Drop files to instantly upload them to:” in the float window to the file icon's contacting the window).  

Regarding Claim 26, Elliott-Yuan-Media discloses the apparatus according to claim 9, wherein the transferring area includes the floating layer, and wherein the processor is further configured to: 
detect movement of the floating layer away from the file transfer program icon and towards the file icon (Yuan, [0030], lines 26-27: The floating layer can be dragged; Yuan, [0027, lines 28-20], [0035, lines 11-18]: dragging file icon towards the floating layer. It is obvious for one of ordinary skill in the art to implement dragging the floating layer toward the file icon); 
detect the floating layer contacts the file icon (Yuan, FIG.5, card view/data entity 501, [0056]: the card view 501 (“file icon”) includes a data entity associated with the request to transfer data; [0066], lines 12-15:  determining whether the comparison results of the location of the card view 501 (“file icon”) with the application icon 502 indicate that the location of the card view 501 matches at least in part the location of the application icon 502 (“floating area”)); and 
cause loading of the file represented by the file icon after detecting the floating layer contacts the file icon (Yuan, [0066]: the data entity (“file icon”) is written into the application (“floating area”)).  

Regarding Claim 27, Elliott-Yuan-Media discloses the apparatus according to claim 9, wherein the processor is further configured to: 
	after display of the floating layer, detect movement of the floating layer towards the file icon (Yuan, [0030], lines 26-27: The floating layer can be dragged; Yuan, [0027, lines 28-20], [0035, lines 11-18]: dragging file icon towards the floating layer. It is obvious for one of ordinary skill in the art to implement dragging the floating layer toward the file icon).  

Regarding Claim 29, Elliott-Yuan-Media discloses the apparatus according to claim 9, wherein the processor is further configured to: 
(Combined Yuan, [0035]-Media, 0:54 teaches or suggests displaying a third prompt “Uploading 1 item”).  

    PNG
    media_image5.png
    687
    1132
    media_image5.png
    Greyscale


Regarding Claim 30, Elliott-Yuan-Media discloses the apparatus according to claim 9, wherein the processor is further configured to: 
	display a first prompt content in the floating window prior to the floating window's touching of the file icon (Yuan, [0035]: the floating layer can include a prompt. A corresponding prompt can be provided during the process of the user dragging the second view to make users accurately transfer data entities into applications that can receive the data entities Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a first prompt “Copy” in the floating window prior to the file icon's contacting the window); and 
display a second prompt content in the floating window after the floating window's touching of the file icon, wherein the second prompt content differs than the first prompt content (Yuan, [0035]: the floating layer can include a prompt. the prompt can be provided in relation to an application corresponding to an icon over which the second view being dragged is concurrently over. Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a second prompt “Drop files to instantly upload them to:” in the float window to the file icon's contacting the pop-up window).  

Regarding Claim 31, Elliott-Yuan-Media discloses the non-transitory computer-readable storage medium according to claim 16, wherein the computer program instructions are further executable by the at least one processor to perform: 
detecting movement of the floating layer away from the file transfer program icon and towards the file icon (Yuan, [0030], lines 26-27: The floating layer can be dragged; Yuan, [0027, lines 28-20], [0035, lines 11-18]: dragging file icon towards the floating layer. It is obvious for one of ordinary skill in the art to implement dragging the floating layer toward the file icon); 
detecting the floating layer contacts the file icon (Yuan, FIG.5, card view/data entity 501, [0056]: the card view 501 (“file icon”) includes a data entity associated with the request to transfer data; [0066], lines 12-15:  determining whether the comparison results of the location of the card view 501 (“file icon”) with the application icon 502 indicate that the location of the card view 501 matches at least in part the location of the application icon 502 (“floating area”)); and 
causing loading of the file represented by the file icon after detecting the floating layer contacts the file icon (Yuan, [0066]: the data entity (“file icon”) is written into the application (“floating area”)).  

Regarding Claim 32, Elliott-Yuan-Media discloses the non-transitory computer-readable storage medium according to claim 16, wherein the computer program instructions are further executable by the at least one processor to perform: 
after display of the floating layer, detecting movement of the floating layer towards the file icon and away from the file transfer program icon (Yuan, [0030], lines 26-27: The floating layer can be dragged; Yuan, [0027, lines 28-20], [0035, lines 11-18]: dragging file icon towards the floating layer. It is obvious for one of ordinary skill in the art to implement dragging the floating layer toward the file icon).  

Regarding Claim 34, Elliott-Yuan-Media discloses the non-transitory computer-readable storage medium according to claim 16, wherein the computer program instructions are further executable by the at least one processor to perform: 
after loading of the file, displaying in the pop-up window a third prompt content different than the second prompt content (Combined Yuan, [0035]-Media, 0:54 teaches or suggests displaying a third prompt “Uploading 1 item”).  
	
    PNG
    media_image5.png
    687
    1132
    media_image5.png
    Greyscale


Regarding Claim 35, Elliott-Yuan-Media discloses the non-transitory computer-readable storage medium according to claim 16, wherein the computer program instructions are further executable by the at least one processor to perform: 
displaying a first prompt content in the floating window prior to the floating window's contacting the file icon (Yuan, [0035]: the floating layer can include a prompt. A corresponding prompt can be provided during the process of the user dragging the second view to make users accurately transfer data entities into applications that can receive the data entities Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a first prompt “Copy” in the floating window prior to the file icon's contacting the window); and 
displaying a second prompt content in the floating window after the floating window's contacting the file icon, wherein the second prompt content differs than the first prompt content (Yuan, [0035]: the floating layer can include a prompt. the prompt can be provided in relation to an application corresponding to an icon over which the second view being dragged is concurrently over. Combined Yuan, [0035]-Media, 0:50 teaches or suggests displaying a second prompt “Drop files to instantly upload them to:” in the float window to the file icon's contacting the pop-up window).   

Regarding Claim 38, Elliott-Yuan-Media discloses the method according to claim 1, wherein the second prompt content in the pop up window indicates a file uploading progress (Media, 0:50 teaches or suggests displaying a second prompt “Drop files to instantly upload them to:” in the pop-up window after to the file icon's contacting the pop-up window).  

Regarding Claim 39, Elliott-Yuan-Media discloses the method according to claim 1, further comprising: 
after the loading of the file is triggered upon detecting the transferring area contacts the file icon, detecting a release of a dragging of the file icon (Yuan, [0030]: In the event that the operating system detects that the status of the floating layer changed from selected to released, the operating system can generate a card view according to one or more of the display patterns of the floating layer at the location of the floating layer on the operating system interface, the location of the floating layer on the operating system interface); and 
causing the file icon to return to an original location of the file icon on the user interface (Media, 0:59: the file icon returns to the original location.).   

    PNG
    media_image6.png
    699
    1286
    media_image6.png
    Greyscale



8.2.	Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, (“How to get started with the Amazon Cloud Drive app”, May 4, 2012) in view of Yuan et al. (“Yuan”, US 2015/0339030 A1), and Moranda-Media (“Media”, “How To Upload a file or video to Google Drive”, Mar 19, 2016) as applied to claim 1, and further in view of Spring et al. (“Spring”, US 2005/0114784 A1).

Regarding Claim 36, Elliott-Yuan-Media discloses the method according to claim 1 as set forth above, wherein triggering the display of the transferring area further comprises: 
detecting, by the terminal device, a long press of the file icon (Yuan, FIG.4, desktop 401, [0051-52]: the operating system receives the Intent message from the long click of user input on the data entity (“file icon”) to be transferred); 
in response to detecting the long press of the file icon, displaying, by the terminal device, the pop up window (Yuan, FIG.4, floating layer 402, [0051-52]: In response to the user providing a  long clicking to the data entity (“file icon”), floating layer 402 is created.)  
However, Elliott-Yuan-Media does not disclose
in response to detecting the long press of the file icon, displaying, by the terminal device, the pop up window.  

in response to detecting the long press of the file icon, displaying, by the terminal device, the pop up window (Spring, FIG.29B, upload files pop-up screen 2910, [0146-147]: the upload files pop-up screen 2910 allows the user to drag and drop files on the upload files area for uploading files. Combined Yuan, [0051-52]-Spring, [0146-147] teaches or suggests displaying the pop up window in response to detecting the long press of the icon).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “uploading files pop-up screen” of Spring into the invention of Elliott-Yuan-Media.  The suggestion/motivation would have been to improve user’s experience to allow users to use “drag & drop” files on the pop-up area for uploading files (Spring, FIG.29B, [0146-147]).

Regarding Claim 37, Elliott-Yuan-Media discloses the method according to claim 1 as set forth above, wherein triggering the display of the transferring area further comprises: 
detecting, by the terminal device, a clicking or a double-clicking operation on the file icon (Yuan, FIG.4, desktop 401, floating layer 402, [0051-52]: a floating 402 is created on the system desktop 401, in response to a user input such as long click associated with the data transfer); 
in response to detecting the click or the double-click operation, avoiding, by the terminal device, display of the pop up window (It is obvious for one of ordinary skill in the art to implement creating a floating only in response to detecting the long press on the data entity (“file icon”) to be transferred); 
detecting, by the terminal device, a long-press of the file icon (Yuan, FIG.4, desktop 401, [0051-52]: the operating system receives the Intent message from the long click of user input on the data entity (“file icon”) to be transferred); and 
in response to detecting the long-press of the file icon, displaying, by the terminal device, the (Yuan, FIG.4, floating layer 402, [0051-52]: In response to the user providing a  long clicking to the data entity (“file icon”), floating layer 402 is created).  
However, Elliott-Yuan-Media does not disclose

in response to detecting the long-press of the file icon, displaying, by the terminal device, the pop up window.
Spring discloses
in response to detecting the click or the double-click operation, avoiding, by the terminal device, display of the pop up window (Spring, FIG.29B, upload files pop-up screen 2910, [0146-147]: the upload files pop-up screen 2910 allows the user to drag and drop files on the upload files area for uploading files. Combined Yuan, [0051-52]-Spring, [0146-147] teaches or suggests it is obvious for one of ordinary skill in the art to implement creating a pop-up only in response to detecting the long press on the data entity (“file icon”) to be transferred); and 
in response to detecting the long-press of the file icon, displaying, by the terminal device, the pop up window (Spring, FIG.29B, upload files pop-up screen 2910, [0146-147]: the upload files pop-up screen 2910 allows the user to drag and drop files on the upload files area for uploading files. Combined Yuan, [0051-52]-Spring, [0146-147] teaches or suggests displaying the pop up window in response to detecting the long press of the icon).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “uploading files pop-up screen” of Spring into the invention of Elliott-Yuan-Media.  The suggestion/motivation would have been to improve user’s experience to allow users to use “drag & drop” files on the pop-up area for uploading files (Spring, FIG.29B, [0146-147]).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rogers, US 2010/0122194 A1, "The method facilitates provision of the pop-up menu icons in the graphical user interface (GUI) of the computing device in an effective manner".
Needleman, "SugarSync: Most useful sync tool ever. But you'll pay for it", May 14, 2008, CNET, 10 pages.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446